Gould, Associate Justice.
In 1876 Peticolas sued Carpenter on a promissory note, and sequestered a stock of goods on which he held a chattel mortgage to secure Ms note. Subsequently, A. Peiser & Co. and Ralph Levy, having each obtained judgments in a Justice’s Court against Carpenter, caused their executions to be levied on the same goods, and intervened in the suit of Peticolas v. Carpenter, denying the validity of the mortgage and asking the satisfaction of their judgments by the enforcement of the lien arising from the levy of their executions. The District Court, however, by judgment rendered November 20, 1876, upheld the mortgage, directing the proceeds of the sequestered goods to be applied first to the satisfaction thereof, any surplus remaining thereafter to be applied to the demands of intervenors.
Whilst that judgment was in force, not superseded or appealed from, the goods sequestered were sold under an order of sale regularly issued in the case of Peticolas v. Carpenter, and the proceeds were paid over to Peticolas, no surplus remaining for intervenors. November 4, 1878, interveners prosecuted a writ of error to this court, which resulted in a reversal of the judgment, the mortgage being held, as to them, invalid. (50 Tex., 638.) In June, 1879, intervenors filed amended pleas of intervention, setting up these facts, and seeking to recover of Peticolas the amounts of their respective judgments and costs. The facts were agreed on and the case submitted to the court, which gave judgment that Peticolas, within ten days after the rising of the court, pay to the sheriff, for the intervenors, out of the proceeds of the sale received by him, the amounts of their respective judgments and costs, and on his failure to do so ordered that execution issue against him, *28in favor of intervenors, for said amounts. Peticolas brings the ease here by appeal, presenting the following questions, which were all duly raised in the court below:
1st. The jurisdiction of the District Court over the case stated in the amended pleas of intervention, and its power to render a personal judgment against Peticolas, is denied, the amount in controversy being less than $500.
In our opinion, the jurisdiction of the court attached on the original intervention of appellees, and the court thereafter retained jurisdiction to finally dispose of the matters in litigation, without regard to amounts.
The controversy was as to their respective rights to priority of payment out of the proceeds of the goods, and that question being finally determined in favor of intervenors, the court had. authority to direct and enforce the final appropriation of these proceeds, as was done.
2d. It is claimed that the amended pleas of intervention set up a new cause of action, which was barred by the statute of limitation of two years.
Our opinion is, that the cause of action was substantially the same throughout. The relief sought throughout was that the proceeds of the sequestered goods be primarily applied to the payment of the executions of intervenors, that right growing out of the alleged priority of their lien to an invalid mortgage and sequestration. That application of the proceeds was enforced by a personal judgment, authorized and rendered necessary by the fact that the proceeds have passed into the hands of appellant under an order of the court erroneously made.
3d. It is asserted that the lien of intervenors was lost by laches; that, by not prosecuting an appeal, they allowed the proceeds to pass regularly into the hands of Peticolas, and thereby lost their lien, and that the reversal of the judgment did not revive it or create a cause of action in their favor. It has been seen, in the statement of the judgment, that it did not vacate the execution lien of intervenors, but merely denied them priority over the mortgage. By appealing promptly they *29might have prevented the proceeds from passing into appellant’s hands, and, not having done so, they permitted the personal liability of appellant to be substituted for the proceeds. To that extent, their actual lien on the proceeds was lost. But the lien itself had never been vacated or waived, and still attached to the substitute or representative of the proceeds—the personal liability of Peticolas.
The right of intervenors to a writ of error was statutory and legal. Having procured a reversal of the judgment and an adjudication of the question of priority in their favor, they were still entitled to have that priority enforced, as it should have been on the first trial, in so far as the court still had power to do so.
In Reynolds v. Harris, 14 Cal., 680, the court say: “The current of authority, broken by only a case or two, goes directly to the point that a party obtaining through a judgment, before reversal, any advantage or benefit, must return what he got to the other party after the reversal.” (See also Woodcock v. Bennet, 1 Cowen, 737; Maghee v. Kellogg, 24 Wend., 32; Field v. Maghee, 5 Paige, 539; Jones v. Hacker, 5 Mass., 264; Cummings v. Noyes, 10 Mass., 433; Pittsfield v. Barnstead, 38 N. H., 115; Bank of U. S. v. Bank of Washington, 6 Pet., 19.)
It has been held by this court, that although a stranger, purchasing bona fide at an execution sale, takes a title unaffected by the subsequent reversal of the judgment, “if the plaintiff in execution, or his attorney, is the purchaser, it puts an end to his title.” (Stroud v. Casey, 25 Tex., 754.)
Where a judgment for debt is reversed after it has been enforced by execution, and the case is finally decided in favor of defendant, he is certainly entitled to restitution, and in our courts it can hardly be questioned, that whatever relief a party becomes entitled to on reversal may be granted in the same case without resorting to a new suit.
The case of Caperton v. M’Corkle, 5 Grat., 177, is more analogous to the present, as to the liability of Peticolas, than *30any other we have found. The parties to that suit had each sued out attachments against the effects of one Coalter,,the attachment of McCorkle & Adams being first levied. On motion, the attachment of McCorkle & Adams was quashed, they prosecuting an appeal. Carpenter, in the meantime, obtained - judgment, enforced his attachment, and received the proceeds. When the case of McCorkle v. Coalter came back with their attachment reinstated, the officer made return of the sale and appropriation of the proceeds. They thereupon brought suit against Carpenter for money had and received, and their recovery was affirmed. The principal difference here is, that the court had all the parties before it, litigating their rights in one case, and hence it did not become necessary for intorvenors to resort to a separate suit.
The judgment is affirmed.
Affirmed.
[Opinion delivered March 5, 1880.]